DETAILED ACTION
This action is pursuant to the claims filed on December 17, 2020. Currently, claims 1-20 pending with claims 1-3, 5, 7, 9-14, and 16-20 amended. Below follows a complete final action on the merits of claims 1-20. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant’s amendments to the claims overcome the previous claim objections and 35 U.S.C. 112(b) rejections. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 6-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mucko et al (US PGPUB: 2005/0085809) in view of Ariola et al (US PGPUB: 2007/0265619). 
Regarding independent claim 1, Mucko discloses an electrosurgical forceps (8) comprising:
a pair of tines (10, 10) comprising a first tine (10) and a second tine (10), each of the first tine and the second tine comprising a generally elongated body ([0011]; Figs. 1-2 display elongated body of each tine 10), a tip (distal tip 16 of body 10, Fig. 2) integral with or attached directly to a distal end of each tine of the first tine and the second tine (See Figs. 1- 2 which distal tip 16 integral with/attached directly to a distal end of tine 10, 10), the tip of the first tine and the tip of the second tine having opposed surfaces configured for grasping tissue (Fig. 2; [0027] refers to the pinch/squeeze of tips 16, configured for grasping tissue), 
the tip of the first tine comprising an electrode tip in electrical communication with the generally elongated body of the first tine ([0011] the forceps are configured to apply electrical energy to tissue, where [0027] tines 10, including tip 16 are made of a conductive material (i.e. the tines are electrically and thermally conductive), conductive tips 16 interpreted as an electrode as they are electrically and thermally conductive); the generally elongated body of the at least one tine and the electrode tip each comprising an electrically conductive and thermally conductive material ([0027] refers to each body/tine 10, including tip 16, made from an titanium alloy, an electrically and thermally conductive material), 
the first tine having a groove (18) formed within a surface of the generally elongated body and the electrode tip (see. Fig. 2 which displays groove 18 formed on inner surface of body and tip; [0027]), the groove extending from within the electrode tip to a location at a midportion of the generally elongated body (See. Fig. 2 which displays the groove 18 as extending from within the tip of the tine to about a midportion of the body (i.e. at location 20)); and 
a heat pipe (25) secured within the groove of the first tine ([0037] refers to the heat pipe of mandible assembly 12 as secured in groove 18; note [0029] refers to heat pipe as part of , the heat pipe comprising a sealed casing (‘vacuum tight tube’ 32), a condenser section (Fig. 7: 41) and an evaporator section (Fig. 7: 39) within the sealed casing (see Fig. 7), and a working fluid (37) within the sealed casing for fluid flow between the condenser section (Fig. 7: 41) and the evaporator section (Fig. 7: 39; [0038]), an exterior of a full working length of the heat pipe extending from the condenser section to the evaporator section in thermal communication with the first tine (Fig. 1 displays heat pipe 25 connected to the body/tine of the forceps, where the exterior of the full working length of the heat pipe is in thermal communication with the tine; note the tine is made of conductive material ([0027]) and thus is thermally conductive, and the heat pipe is made of thermally conductive material ([0030], [0033]); Figs. 1 display the thermally conductive heat pipe and the thermally conductive tine in contact and thus the two pieces are in thermal communication with each other along their full working lengths), with the evaporator section disposed in thermal communication with the electrode tip of the first tine (Figs. 1, 7, 9; note the whole tine and the whole heat pipe are in thermal communication with each other due to their material properties (see above), thus the evaporator section is necessarily in thermal communication with the electrode tip 16 of the first tine), and the condenser section disposed in thermal communication with a portion of the generally elongated body of the first tine at a first location proximally spaced from the electrode tip (Figs. 1 and 7; [0033]) display the condenser section in thermal communication with the tine at a location spaced apart from the tip) the thermally conductive material of the first tine comprising a heat sink in thermal communication with the exterior of the full working length of the heat pipe to transfer heat from the heat pipe to the elongated body of the first tine (tine 10 is made of a conductive material ([0027]) which is capable of acting as a heat sink to transfer heat from the heat pipe to the body due to the two structures being in . 
Although Mucko discloses electrosurgical forceps that connect to a bipolar electrosurgical generator for providing radiofrequency energy to the forceps ([0028]), Mucko does not explicitly disclose the electrosurgical forceps comprise an insulated cap portion; at least one electrical terminal extending from and fixed to the insulated cap portion; a proximal end of each of the first tine and the second tine fixed within the insulated cap portion; and at least first tine of the pair of tines electrically connected to the at least one electrical terminal within the insulated cap portion. 
However, Ariola discloses similar electrosurgical forceps (10) comprising an insulated cap portion (30; [0015]) with at least one electrical terminal (28) extending from and fixed to the cap portion (Fig. 1; [0015]). A proximal end of a tine (12, 14) is fixed within the cap portion ([0015] refers to first ends 20 (i.e. proximal ends) of the tines 12, 14 are fixed within insulating cap portion 30) and at least one tine of the pair of tines (12, 14) is electrically connected to the at least one electrical terminal (28) within the cap portion (30; [0015] refers to the electrical connection between tines 12, 14 and the terminals 18 within cap portion 30). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the forceps of Mucko to incorporate the insulated cap portion; at least one electrical terminal extending from and fixed to the cap portion; a proximal end of the tine fixed within the cap portion and at least one tine of the pair of tines electrically connected to the at least one electrical terminal within the cap portion as disclosed by Ariola. This configuration is utilized 
Regarding dependent claim 3, in view of the combination of claim 1, Mucko further discloses wherein the groove is disposed in an inwardly facing surface of the first tine ([0027] refer to the groove formed in the interior surface (i.e. inwardly facing surface) of the tine 10).  
Regarding dependent claim 4, in view of the combination of claim 1, Mucko further discloses wherein the heat pipe is straight (See Fig. 7 which displays heat pipe 25 as straight).
Regarding dependent claim 6, in view of the combination of claim 1, Mucko further discloses wherein the heat pipe has a circular (See. Fig. 4 which displays the circular cross section of heat pipe 25), oval, elliptical, or flattened cross section. The Examiner notes the remainder of the imitations are in the alternative. 
Regarding dependent claim 7, in view of the combination of claim 1, Mucko further discloses wherein the casing of the heat pipe is copper or a copper alloy ([0030] refers to casing 32 as made from copper or copper allot).
Regarding dependent claim 8, in view of the combination of claim 1, Mucko further discloses wherein the working fluid is water ([0032] refers to working fluid 37 as water).
Regarding dependent claim 9, in view of the combination of claim 1, Mucko further discloses wherein the heat pipe includes a wicking structure (35) within the casing (Fig. 8), the wicking structure comprising a plurality of capillary channels for liquid flow of the working fluid from the condenser section to the evaporator section ([0038] discusses the capillary action of wicking structure 35 for flowing liquid from the condenser section to the evaporator section).
Regarding dependent claim 10, in view of the combination of claim 1, Mucko does not explicitly disclose the insulating coating over the generally elongated body of the first tine extending from the insulated cap portion to a second location adjacent to the electrode tip of the first tine, the insulated coating extending over the heat pipe. 
However, Ariola discloses similar electrosurgical forceps (10) comprising insulating coating (32) over the body of the tine extending from the cap portion to a location adjacent to the tip ([0015], [0025]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the forceps of Mucko to incorporate the insulating coating over the body of the tine extending from the cap portion to a location adjacent to the tip as disclosed by Ariola. This configuration provides the benefit of providing insulated blade member capable of withstanding high temperatures during use ([0025]).  It is noted that the modification results in an insulated coating extending over the generally elongated body of the forceps. Thus, since the heat pipes of Mucko are situated in grooves (18), the insulating material of the body extends over the portion of the heat pipes adjacent to the body in groove 18, at least indirectly. 
Regarding dependent claim 11, in view of the combination of claim 1, Mucko further discloses further comprising a second heat pipe secured within a groove in the second tine of the pair of tines (Fig. 1-2 displays a first and second heat pipe 25 of mandible section 12 in a first and second groove 18 of a first and second tine 10).
Regarding dependent claim 12, in view of the combination of claim 1, Mucko further discloses wherein the electrically conductive and thermally conductive material of the generally elongated body of the first tine is a stainless steel or aluminum, copper, nickel, titanium, or an alloy thereof ([0027] refers to the tine 10 as made from a titanium alloy). The Examiner notes the remainder of the limitations are in the alternative. 
Regarding dependent claim 13, in view of the combination of claim 1, Mucko does not explicitly disclose wherein the electrode tip or the generally elongated body of the first tine or both the electrode tip and the generally elongated body of the first tine comprise a composite material, the composite material is a dispersion strengthened silver or copper composite material.
However, Ariola discloses similar electrosurgical forceps (10) comprising the tip (24) or the body of the at least one tine (12, 14) or both the tip and the body comprise a composite material, the composite material is a dispersion strengthened silver or copper composite material ([0007], [0019] refer to forming the tip or body from a dispersion strengthen silver composite material). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the forceps of Mucko to incorporate the tip or the body of the at least one tine or both the tip and the body comprise a composite material, the composite material is a dispersion strengthened silver or copper composite material as disclosed by Ariola. This configuration provides the benefit of increased hardness as well as good electrical conductivity ([0019]). 
Regarding dependent claim 14, in view of the combination of claim 1, Mucko does not explicitly disclose wherein the electrode tip or the generally elongated body of the first tine or both the electrode tip and the generally elongated body of the first tine comprise a composite material having aligned elongated nickel particles interspersed in a matrix of silver particles.
However, Ariola discloses similar electrosurgical forceps (10) comprising the tip (24) or the body of the at least one tine (12, 14) or both the tip and the body comprise a composite material having aligned elongated nickel particles (Fig. 5: 62) interspersed in a matrix (Fig. 5: 65) of silver particles ([0007], [0019], [0020] refer to forming the tip or body from a composite material having aligned elongated nickel particles interspersed in a matrix of silver particles). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the forceps of Mucko to incorporate the tip or the body of the at least one tine or both the tip and the body comprise a composite material having aligned elongated nickel particles interspersed in a matrix of silver particles.as disclosed by Ariola. This configuration provides the benefit of increased hardness as well as good electrical conductivity ([0019]). 
Regarding dependent claim 15, in view of the combination of claim 1, Mucko further discloses wherein the forceps is a bipolar forceps ([0028]-[0029).
Regarding independent claim 16, Mucko discloses a method of manufacturing electrosurgical forceps (8), 
wherein the electrosurgical forceps (8) comprise: 
a pair of tines (10, 10) comprising a first tine (10) and a second tine (10), each of the first tine and the second tine comprising a generally elongated body ([0011]; Figs. 1-2 display elongated body of each tine 10), a tip (distal tip of 10, seen as 16 in Fig. 2) integral with or attached directly to a distal end of each tine of the first tine and the second tine (See Figs. 1- 2 which display tip 16 integral with/attached directly to a distal end of tine 10, 10), the tip of the first tine and the tip of the second tine having opposed surfaces configured for grasping tissue (Fig. 2; [0027] refers to the pinch/squeeze of tips 16, configured for grasping tissue), 
the tip of the first tine comprising an electrode tip in electrical communication with the generally elongated body of the first tine ([0011] the forceps are configured to apply electrical energy to tissue, where [0027] tines 10, including tip 16 are made of a conductive material (i.e. the tines are electrically and thermally conductive), conductive tips 16 interpreted as an electrode as they are electrically and thermally conductive); the generally elongated body of the at least one tine and the electrode tip each comprising an electrically conductive and thermally conductive material ([0027] refers to each tine 10 made from an titanium alloy, an electrically and thermally conductive material), 
the first tine having a groove (18) formed within a surface of the generally elongated body and the electrode tip (see. Fig. 2 which displays groove 18 formed on inner surface of body and tip; [0027]), the groove extending from within the electrode tip to a location at a midportion of the generally elongated body (See. Fig. 2 which displays the groove 18 as extending from within the tip of the tine to about a midportion of the body (i.e. at location 20)); and 
a heat pipe (25) secured within the groove of the first tine ([0037] refers to the heat pipe of mandible assembly 12 as secured in groove 18; note [0029] refers to heat pipe as part of mandible assembly 12), the heat pipe comprising a sealed casing (‘vacuum tight tube’ 32), a condenser section (Fig. 7: 41) and an evaporator section (Fig. 7: 39) within the sealed casing (see Fig. 7), and a working fluid (37) within the sealed casing for fluid flow between the condenser section (Fig. 7: 41) and the evaporator section (Fig. 7: 39; [0038]), an exterior of a full working length of the heat pipe extending from the condenser section to the evaporator section in thermal communication with the first tine (Fig. 1 displays heat pipe 25 connected to the tine of the forceps, where the exterior of the full working length of the heat pipe is in thermal communication with the tine; note the tine is made of conductive material ([0027]) and thus is thermally conductive, and the heat pipe is made of thermally conductive material ([0030], [0042]); Figs. 1 displays the thermally conductive heat pipe and the thermally conductive tine in contact and thus the two pieces are in thermal communication with each other along their full working lengths), with the evaporator section disposed in thermal communication with the electrode tip of the first tine (Figs. 1, 7, 9; note the whole tine and the whole heat pipe are thermal communication with each other due to their material properties (see above), thus the evaporator section is necessarily in thermal communication with the electrode tip 16 of the first tine), and the condenser section disposed in thermal communication with a portion of the generally elongated body of the first tine at a first location proximally spaced from the electrode tip (Figs. 1 and 7; [0033]) display the condenser section in thermal communication with the tine at a location spaced apart from the tip) the thermally conductive material of the first tine comprising a heat sink in thermal communication with the exterior of the full working length of the heat pipe to transfer heat from the heat pipe to the elongated body of the first tine (tine 10 is made of a conductive material ([0027]) which is capable of acting as a heat sink to transfer heat from the heat pipe to the body due to the two structures being in thermal communication (i.e. when the heat pipe is at a higher temperature than the body); note if a portion of the heat pipe is thermal communication ; 
the method comprising: 
forming a strip of the thermally conductive and electrically conductive material into the pair of tines ([0011], [0027]: pair of tines 10, 10 (displayed in Figs. 1-2) are formed from a strip of titanium alloy, an electrically and thermally conductive material); 
providing the groove (18) in a surface of the first tine of the pair of tines (see. Fig. 2 which displays groove 18 provided on inner surface of body; [0027]); 
securing the heat pipe (25) within the groove ([0037] refers to the heat pipe of mandible assembly 12 as secured in groove 18; note [0029] refers to heat pipe as part of mandible assembly 12). 
Although Mucko discloses forming electrosurgical forceps that connect to a bipolar electrosurgical generator for providing radiofrequency energy to the forceps ([0028]), Mucko does not explicitly disclose mounting the pair of tines and the at least one terminal to the insulated cap portion.
Although Mucko discloses electrosurgical forceps that connect to a bipolar electrosurgical generator for providing radiofrequency energy to the forceps ([0028]), Mucko does not explicitly disclose the electrosurgical forceps comprise an insulated cap portion; at least one electrical terminal extending from and fixed to the insulated cap portion; a proximal end of each of the first tine and the second tine fixed within the insulated cap portion; at least first tine of the pair of tines electrically connected to the at least one electrical terminal within the insulated cap portion; and mounting the pair of tines and the at least one terminal to the insulated cap portion. 
However, Ariola discloses similar electrosurgical forceps (10) comprising an insulated cap portion (30; [0015]) with at least one electrical terminal (28) extending from and fixed to the cap portion (Fig. 1; [0015]). A proximal end of a tine (12, 14) is fixed within the cap portion ([0015] refers to first ends 20 (i.e. proximal ends) of the tines 12, 14 are fixed within insulating cap portion 30) and at least one tine of the pair of tines (12, 14) is electrically connected to the at least one electrical terminal (28)  and is mounted within the cap portion (30; [0015] refers to the electrical connection between tines 12, 14 and the terminals 18 within cap portion 30). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the forceps of Mucko to incorporate the insulated cap portion; at least one electrical terminal extending from and fixed to the cap portion; a proximal end of the tine fixed within the cap portion and at least one tine of the pair of tines electrically connected to the at least one electrical terminal within the cap portion; and mounting the pair of tines and the at least one terminal to the insulated cap portion as disclosed by Ariola. This configuration is utilized because it provides a mounted connection (e.g. crimping, welding, soldering) between the arms of the forceps and electrical terminals ([0015]), thereby ensuring a secure electrical connection. 
Regarding dependent claim 19, in view of the combination of claim 16, Mucko further discloses further comprising securing a second heat pipe to the second tine of the pair of tines (Fig. 1-2 displays securing a first and second heat pipe 25 of mandible section 12 in a first and second groove 18 of a first and second tine 10).
Regarding dependent claim 20, in view of the combination of claim 16, while Mucko does not explicitly disclose further comprising providing a layer of an insulating material over each of the first tine and the second tine, the insulating material extending over the heat pipe.
However, Ariola discloses similar electrosurgical forceps (10) comprising providing a layer of an insulating material (32) over each tine of the pair of tines ([0015], [0025]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the forceps of Mucko to incorporate the step of providing a layer of an insulating material over each tine of the pair of tines as disclosed by Ariola. This configuration provides the benefit of providing insulated blade member capable of withstanding high temperatures during use ([0025]).  It is noted that the modification results in an insulated coating extending over the generally elongated body of the forceps. Thus, since the heat pipes of Mucko are situated in grooves (18), the insulating material of the body extends over the portion of the heat pipes adjacent to the body in groove 18, at least indirectly.
Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mucko et al (US PGPUB: 2005/0085809) in view of Ariola et al (US PGPUB: 2007/0265619), further in view of Batchelor et al (US PGPUB: 2015/0282873). 
Regarding dependent claims 2 and 17, in view of the combination of claim 1 and 16, Mucko further discloses further comprising a thermal interface material within the groove in thermal communication between at least portions of the heat pipe and the generally elongated body of the first tine (claim 2); and further comprising placing a thermal interface material within the groove for thermal communication between at least portions of the heat pipe and the generally elongated body of the first tine (claim 17).
However, Batchelor discloses a similar forceps (Fig. 3: 2) comprising a heat pipe (20). The heat pipe is situated in a groove (see Fig. 3 and [0027] where proximal end 22 extends into . 
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mucko et al (US PGPUB: 2005/0085809) in view of Ariola et al (US PGPUB: 2007/0265619), further in view of Levine et al (US PGPUB: 2002/0016591). 
Regarding dependent claims 5 and 18, in view of the combination of claims 1 and 16, while Mucko discloses forming the tines with a curve or bend (Fig. 1-2), Mucko/Ariola combination does not explicitly disclose wherein the heat pipe includes a curved or bent section conforming to the curve or bend in the first tine (claim 5) and further comprising bending the heat pipe to conform to the curvature of the first tine (claim 18).
However, Levine discloses similar electrosurgical forceps (130) comprising bending the heat pipe to conform to the curvature of the at least one tine ([0030]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the heat pipe of Mucko to incorporate the curved or bent section as disclosed by Levine. This configuration provides the benefit of aligning the tips of the tines during operation ([0030]). 
Response to Arguments
Applicant's arguments filed December 17, 2020 have been fully considered. It is noted that Applicant’s amendments to the claims necessitated a new grounds of rejection over Mucko 
Applicant argues “the arms 10 have free ends 16 that are no, however, electrode tips configured for grasping tissue for coagulation” (Remarks, p. 8). This is not persuasive. As outlined above, free ends 16, which have been interpreted as the electrode tips, are made of a conductive material ([0027]). This material constitutes for thermal and electrical conductivity of the tips 16, thus they are capable of acting as an electrode since the forceps are configured to apply electrical energy to tissue ([0011]). Further, Mucko discloses that the arms 10, which include tips 16, pinch/squeeze in order to grasp tissue [0027]). Thus the tips 16 are capable of being electrodes due to the electrical and thermal conductive properties of the conductive material the arms 10 are made from. 
 Applicant further argues “Mucho discloses that the heat pipe may include an insulating cover along its length ([0030]), which teaches away from using a full working length of the heat pipe to transfer heat” (Remarks, p. 9). This is not persuasive. First it is noted that tube 32 of the heat pipe is “formed from a highly thermally conductive material, e.g. copper, alumni, or their alloys, monnel, or the like” ([0030]). This displays that the heat pipe is surrounded by a highly thermally conductive material. While Applicant points to the insulated coating, it is noted that this coating is optional, as Mucko states the heat pipe “may include” an insulating coating ([0030]).  Thus, the full working length of the heat pipe is capable of transferring heat. 
Applicant further argues “the electrode tip 30 is not integral with or attached to the tine or arm 10. Concomitantly, the groove 18 in the arm does not extend within the electrode tip 30” (Remarks, 
Applicant further argues “an exterior of a full working length of the heat pipe 25 is not in thermal communication with the arm 10 from an electrode tip to a location proximally spaced from the electrode tip” (Remarks, p. 9). This is not persuasive. As outlined above, both arm 10 and heat pipe 25 are made from thermally conductive materials ([0027], [0030], respectively). Referring to at least Figures 1 and 9, the heat pipe is connected to the body 10 of the tine. Sine both the materials of the pipe and tine are made of thermally conductive materials, heat is transferrable between the two pieces. It is noted that if a portion of the heat pipe is in communication with the body, then the entire working length of the heat pipe is in thermal communication with the tine due to the known properties of heat transfer through conductive materials. Thus, a full working length of the heat pipe is in thermal communication with the arm. 
Regarding dependent claims 2 and 17, Applicant argues “providing a thermal interface material within this groove would be counter to Mucko's teaching that the heat pipe is removable and would not be obvious” (Remarks, p. 10). This is not persuasive. First is noted that claims 2 and 17 are now rejected in view of Batchelor outlined above necessitated by the amendment. It is further noted that the limitation “thermal interface material” is relatively broad. At most this limitation requires some sort of material in the groove that is in thermal communication with the heat pipe and the arm. The currently claim language of “thermal interface material” does not imply that the material used is for permanent bonding between the heat pipe and the tine. Thus, the modification would not prevent the tines of Mucko from being removed. 
Regarding claims 10 and 20, Applicant argues “The Office Action cites paragraph [0030] of Mucko for teaching an insulating cover along the length of the heat pipe, and further cites Ariola ([0015], [0025]) for disclosing an insulating coating over the body of a tine. The Office Action asserts that it would be obvious to modify the forceps of Mucko to incorporate an Remarks, p. 10). This is not persuasive. The current claim language states “the insulating coating extending over the heat pipe”. This language is relatively broad. At most the claim requires that the coating extend (i.e. pass over) the heat pipe. It does not require this coating being in direct contact with the heat pipe. As outlined above, Ariola discloses an insulating coating over the tines/body of the forceps. Thus, since the heat pipes of Mucko are situated in grooves (18), the insulating material of the body extends over the portion of the heat pipes adjacent to the body in groove 18, at least indirectly, as “extending over” does not equate to direct contact. Therefore, the combination of Mucko and Ariola disclose the insulating coating extending over the heat pipe. 
It is noted Applicant has not provided additional arguments for any remaining dependent claims and thus their rejections are tenable for at least the reasons outlined above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794